     Case 2:20-cv-00451-WBS-JDP Document 26 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MORIANO MILLARE,                                   No. 2:20-cv-00451-WBS-JDP (PC)
12                      Plaintiff,
13          v.                                          ORDER
14   C. JACKSON, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 15, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed January 15, 2021, are adopted in full;

28          2. Plaintiff’s Eighth Amendment, Fourteenth Amendment, and ADA claims are dismissed
                                                       1
     Case 2:20-cv-00451-WBS-JDP Document 26 Filed 02/17/21 Page 2 of 2


 1   without leave to amend;

 2          3. Plaintiff’s First Amendment retaliation claims is dismissed with leave to amend;

 3          4. Plaintiff is granted thirty days from the date of this order in which to file an amended

 4   complaint; and

 5          5. Defendants’ motion to dismiss, ECF No. 22, is denied as moot.

 6   Dated: February 16, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
